The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on March 3, 2021.

Status of Claims
Claims 1-20 are pending in the application, claims 1, 8 and 15 are amended.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 3/10/2021 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
(A). Regarding 35 U.S.C. § 101 rejection: Applicant's amendment appropriately addressed the rejection to the claims 15-20 under 35 U.S.C. § 101. The rejection to the claims 15-20 under 35 U.S.C. § 101 is withdrawn.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; the cited references teach the amendment as set forth in the office action below.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al (US 20120260132 A1, hereinafter “Blue”) in view of Ramraz et al (US 20190018761 A1, hereinafter “Ramraz”).

Regarding claim 1 (Currently Amended), Blue teaches A method for identifying optimal tests, the method comprising: 
defining functional coverage by a test suite based on a functional coverage model of a System Under Test (SUT), wherein the test suite comprises a plurality of tests, wherein the functional coverage model comprises a plurality of attributes, each of the plurality of attributes having a set of possible values and wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite (para [0005], “…the method comprising : defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes, each having a set of possible values, wherein the functional coverage model ; 
determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all pairwise combinations of the possible combinations (para [0005], “…determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations;…” wherein n-wise comprises pairwise); 
selecting a subset of the plurality of tests, wherein the selected subset of the plurality of tests is operative to cover the determined subset of the possible combinations of values (para [0005], “…selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values;…”); 
Blue does not explicitly teach 
generating a plurality of trees comprising a plurality of code flow trees to represent the selected subset of the plurality of tests, wherein a first code flow tree represents execution of a first test from the subset of the plurality of tests, and wherein each path in the first code flow tree indicates a distinct subset of the possible combinations of values of the plurality of attributes; 
analyzing a complexity of the generated plurality of trees based on user-specified criteria; and 
selecting an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees.
Ramraz teaches 
generating a plurality of trees comprising a plurality of code flow trees to represent the selected subset of the plurality of tests (para [0055], “At blocks 536a and 536b, the processing device may generate graphs 1 (538a) and 2 (538b) in view of the code cover reports 1 (534a) and 2 (534b)…” wherein graphs 1 and 2 read on code flow trees), wherein a first code flow tree represents execution of a first test from the subset of the plurality of tests, and wherein each path in the first code flow tree indicates a distinct subset of the possible combinations of values of the plurality of attributes (para [0055], “…Further, ;
analyzing a complexity of the generated plurality of trees based on user-specified criteria (para [0051], “…Merging the two or more graphs may include the processing device analyzing the code flow diagrams (e.g., graphs 1 (514a), 2 (514b), N (514N)) to identify overlapping nodes in each of the tests and selecting the two or more graphs in view of the predetermined threshold (e.g., execution time)…”); and 
selecting an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees (para [0051], “…As such, the processing device may select graphs 1 (514a) and 2 (514b) to merge because they include overlapping nodes C and D with execution time of X and may exclude graph N (514N) in the merged graph 518 because it includes nodes G and H with execution time of Y” wherein the merged graph 518 reads on the optimal tree because it results from merging two selected graphs).
Blue and Ramraz are analogous art because both deal with testing software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue and Ramraz before him/her before the effective filing date of the claimed invention, to incorporate the features of Ramraz into Blue because Ramraz’s teaching provides techniques that improves performance of computer running tests (Ramraz, para [0013]).

Regarding claim 7 (Original), Blue as modified by Ramraz teaches claim 1, Blue further teaches wherein the selected subset of the plurality of tests excludes combinations that are restricted by a set of restrictions over the plurality of attributes and associated domains (para [0021], “…A CTD tool is given a description of a test space in the form of variables, their respective values, and possibly restrictions on the values combinations….”).

Regarding claim 8 (Currently Amended), it is directed to A system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Blue teaches A system for identifying optimal tests, the system comprising: 
a memory having computer-readable instructions; and 
one or more processors for executing the computer-readable instructions (Fig. 2).

Regarding claim 14 (Original), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A computer-program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that, Blue teaches A computer-program product for identifying optimal tests, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (E.g., see paragraph [0007]).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Ramraz as applied to claims 1, 8, and 15 respectively, in further view of SETHI et al (US 20200213199 A1, hereinafter “SETHI”).

Regarding claim 2 (Original), Blue as modified by Ramraz teaches claim 1, but does not explicitly teach wherein the complexity of the generated plurality of trees is analyzed using a vector analysis model.
SETHI teaches 
wherein the complexity of the generated plurality of trees is analyzed using a vector analysis model (para [0027], “…In various embodiments, network tree generator 220 .
The combination of Blue and Ramraz along with SETHI are analogous art because all deal with testing software or software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Ramraz and SETHI before him/her before the effective filing date of the claimed invention, to incorporate the features of SETHI into Blue and Ramraz because SETHI’s teaching provides techniques to “develop models of the network using real-time data and, based on the results, identify how specific changes in the network (e.g., allocating additional VCPU to a particular application) would impact network performance” (SETHI, para [0027]).

Regarding claim 3 (Original), Blue as modified by Ramraz teaches claim 1, but does not explicitly teach wherein the complexity of the generated plurality of trees is analyzed using a machine learning model.
SETHI teaches 
wherein the complexity of the generated plurality of trees is analyzed using a machine learning model (para [0027], “…In various embodiments, network tree generator 220 may run one or more types of machine learning algorithms, including but not limited to: …; support vector machines; boosting approaches; or any other machine learning approach. …. Network tree generator 220 may utilize the machine learning algorithms to develop models of the network using real-time data and, based on the results, identify how specific changes in the network (e.g., allocating additional VCPU to a particular application) would impact network performance. …”).
The combination of Blue and Ramraz along with SETHI are analogous art because all deal with testing software or software applications.


Regarding claim 9 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 10 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 16 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 17 (Original), it recites same features as claim 3, and is rejected for the same reason.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Ramraz and SETHI as applied to claims 3, 10, and 17 respectively, in further view of Zuber et al (US 10417282 B1, hereinafter “Zuber”).

Regarding claim 4 (Original), Blue as modified by Ramraz and SETHI teaches claim 3, but does not explicitly teach wherein analyzing the complexity further comprises analyzing a depth of each of the plurality of trees and analyzing a breadth of each of the plurality of trees.
Zuber teaches 
wherein analyzing the complexity further comprises analyzing a depth of each of the plurality of trees and analyzing a breadth of each of the plurality of trees (Fig. 1, step 140).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Ramraz, SETHI and Zuber before him/her before the effective filing date of the claimed invention, to incorporate the features of Zuber into Blue, Ramraz and SETHI because Zuber’s teaching provides techniques for statistical tree analysis which facilitates a table look-up function (Zuber, Fig. 1 and col 4, lines 12-17).

Regarding claim 11 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4, and is rejected for the same reason.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Ramraz and SETHI as applied to claims 3, 10, and 17 respectively, in further view of Yokoyama (US 20190370274 A1, hereinafter “Yokoyama”).

Regarding claim 5 (Original), Blue as modified by Ramraz and SETHI teaches claim 3, but does not explicitly teach wherein analyzing the complexity further comprises analyzing a total number of edges and a total number of nodes associated with each of the plurality of trees.
Yokoyama teaches 
wherein analyzing the complexity further comprises analyzing a total number of edges and a total number of nodes associated with each of the plurality of trees (para [0070], “…The graph analysis module 180 inputs the graph data 170 (S400), obtains the number of nodes based on the input graph data (S402), obtains the number of edges (S404), and calculates the density from the obtained numbers of nodes and edges (S406)…”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Ramraz, SETHI and Yokoyama before him/her before the effective filing date of the claimed invention, to incorporate the features of Yokoyama into Blue, Ramraz and SETHI because Yokoyama’s teaching provides techniques for improving “efficiency and precision of analysis” (Yokoyama, para [0059]).

Regarding claim 12 (Original), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 5, and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Ramraz and SETHI as applied to claims 3, 10, and 17 respectively, in further view of Wang et al (US 20200201822 A1, hereinafter “Wang”).

Regarding claim 6 (Original), Blue as modified by Ramraz and SETHI teaches claim 3, but does not explicitly teach wherein analyzing the complexity further comprises analyzing a shape of each of the plurality of trees.
Wang teaches 
wherein analyzing the complexity further comprises analyzing a shape of each of the plurality of trees (para [0043], “…In some examples, the LSM tree shape analyzer 321 compares the current number of sorted data tables in each level of the LSM tree to level capacity limits that are defined for each level …”).
The combination of Blue, Ramraz and SETHI along with Wang are analogous art because all deal with testing software or software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Ramraz, SETHI and Wang before him/her before the effective filing 

Regarding claim 13 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 20 (Original), it recites same features as claim 6, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding 103 rejections filed 3/3/2021 have been fully considered but they are not persuasive, because as set forth in the office action above, Ramraz teaches the amendment features, and the cited references teach all claims, the claims are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al is cited for teaching Code-coverage guided prioritized test generation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192